Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-18 and 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-19 of U.S. Patent No. 10,930,110. Although the claims at issue are not identical, they are not patentably distinct from each other because they are broader in scope than the related claims in the issued patent.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2017/0103607 by Hajduk and further in view of U.S. Publication 2009/0124370 by Walkwitz.
Regarding claim 16, Hajduk discloses a non-transitory computer readable storage medium comprising instructions, that in response to being executed, cause a gaming machine (fig. 1; para. 14-17 – see the player terminal) to: transfer, to the gaming machine from a server, common assets that are common to multiple gaming machine configurations and a set of tailored assets selected from sets of tailored assets that each provide assets tailored for a respective gaming machine configuration (para. 21-26 – see the generic lotto assets and the game specific assets that are delivered to the player terminal by the server); and execute a game per the common assets and the set of tailored assets transferred to the gaming machine (para. 14-16 – see execution of the requested game).
Hajduk is silent regarding the assets being transferred from removable storage media coupled to the gaming machine. Walkwitz teaches the use of a removable memory storage media for updating gaming software (see at least para. 210-212).  Because the references are from a similar art and concerned with a similar problem, i.e. gaming software updates, it would have been obvious to one having ordinary skill in the art at the time of invention to replace Hajduk’s server based game asset delivery with Walkwitz’s removable media delivery, because doing so allows for game updates for gaming machines that do not have server access.  The use of removable media for updates allows for gaming machines isolated from servers, because of logistical or security restrictions, to be updated to allow for increased game offerings as disclosed by Hajduk.  These increased game offerings allowing for increased gameplay and improved gaming.
Regarding claim 17, Hajduk discloses the non-transitory computer readable storage medium of claim 16, wherein the instructions further cause the gaming machine to select the set of tailored assets per a game build configuration stored in non-volatile memory of the gaming machine (para. 22-23 – see storage on terminal and operation).
Regarding claim 18, Hajduk discloses the non-transitory computer readable storage medium of claim 17, wherein the instructions further cause the gaming machine to determine that the game build configuration is supported prior to executing the game (para. 28 – see the verification of data transfer).
Regarding claim 19, Hajduk discloses the non-transitory computer readable storage medium of claim 16, wherein the instructions further cause the gaming machine to: present, on a display device of the gaming machine, a user interface of a configuration tool; receive, via the user interface of the configuration tool, selections that specify a game build configuration for the game of the gaming machine; store the game build configuration in non-volatile memory of the gaming machine; and select the set of tailored assets per the game build configuration stored in the non- volatile memory of the gaming machine (para. 14, 21-24 – see the selection of games by the user via an interface).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
While the prior art discloses a modular gaming machine where the gaming machine architecture is designed to handle multiple types of hardware configurations, see U.S. Publication 2005/0215325 by Nguyen at abstract, fig. 5A and para. 16-21. And while the prior art discloses customized game builds based on user preferences, see U.S. Publication 2009/0149253 by Kelly at para. 83-86. And while the prior art discloses component verification and configuration for gaming, see U.S. Publication 2012/0115564 by Canterbury at abstract and para. 34-46.  However, all of the limitations of independent claims 1 and 10 are not found in a single reference. Additionally, it does not appear based upon the prior art of record that each of these limitations combined together would have been obvious to one of ordinary skill in the art to put together in the same way that the claims have done.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J IANNUZZI whose telephone number is (571)272-5793. The examiner can normally be reached M-F 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER J IANNUZZI/               Examiner, Art Unit 3715